DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statement(s) (IDS) submitted on 9-21-2021 & 11-1-2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

4.	Acknowledgement is made of the preliminary amendment(s) filed 9-21-2021.

Allowable Subject Matter


5.	Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Kandler et al (US 10,206,231) and BOISSET et al (US 2020/0374606) discloses transmission systems for TPMS. However, neither Kandler et al nor BOISSET et al anticipate or render obvious a TPMS data transfer system comprising when activation is required, a first time count ensuring a trigger of the activation of at least one function at the predetermined time is started in a communication module by at least one first internal clock associated with a crystal oscillator, a request to activate said at least one function being transmitted from the communication module to a control module which, upon receipt of the request to activate, is reconfigured in order to activate said at least one function at the predetermined time, an end of a time count in the communication module being transmitted to the control modul.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


US 20200374606 A1 METHOD FOR COMMUNICATION BETWEEN A PLURALITY OF WHEEL UNITS WITH ONE ANOTHER AND WITH A REMOTE MONITORING AND/OR CONTROL DEVICE
WO 2019049682 A1 ON-VEHICLE DEVICE, VEHICULAR COMMUNICATION SYSTEM, COMMUNICATION PROCESSING METHOD, AND CONTROL PROGRAM
WO 2017078040 A1 IN-VEHICLE DEVICE AND VEHICLE COMMUNICATION SYSTEM
JP 2002536235 A Signal transmission device in tire pressure sensing system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856